           Case 1:18-cv-06811-VEC Document 12 Filed 10/05/18 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
ROBERTO ALMANZAR,
                                                                  18-cv-6811 (VEC)
                                   Plaintiff,

        -against-

MILLENIUM HOTELS,

                                    Defendant.
--------------------------------------------------------------x

                      MEMORANDUM OF LAW IN SUPPORT OF
                DEFENDANT’’ MOTION TO DISMISS PURSUANT TO
            RULE 12(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE

                                     PRELIMINARY STATEMENT

        Defendant, Millennium Hotels (the “Hotel” or “Defendant”), by its attorneys the Law

Offices of Cynthia A. Augello, P.C., respectfully submit this Memorandum of Law and the

affidavit of Cynthia A. Augello dated October 5, 2018 in support of its motion to dismiss Plaintiff’s

Complaint. The Hotel brings this motion pursuant to Federal Rules of Civil Procedure 12(b)(6)

on the grounds that Plaintiff has failed to state a claim upon which relief can be granted.

                                         STATEMENT OF FACTS

        Roberto Almanzar (“Plaintiff”) began working for the Hotel in 1976. D.E. 4, ⁋ 9. At the

time of his FMLA leave, Plaintiff was employed as a “Stewarding Manager”. Id. At ⁋ 10. In or

about an unspecified time in 2016, Plaintiff took FMLA leave to recover from internal bleeding.

Id. At ⁋ 12. On or about April 20, 2017, months after the exhaustion of his FMLA leave, Plaintiff

presented the Hotel with a doctor’s note indicating his ability to return to work with serious

restrictions which would not have permitted him to fulfill the essential functions of his job. Id. at

⁋⁋ 14, 15; Augello Aff. at ___. Following his termination, Plaintiff filed a complaint with the


                                                         1
          Case 1:18-cv-06811-VEC Document 12 Filed 10/05/18 Page 2 of 9



United States Equal Opportunity Commission (“EEOC”). D.E. 4 at ⁋ 7. Plaintiff later received a

“Right to Sue Letter” from the EEOC and subsequently filed the instant action. Id.

                                              ARGUMENT

                                      STANDARD OF REVIEW

        To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)),

remanded, 574 F.3d 820 (2d Cir. 2009)). The “touchstone for a well-pleaded complaint under

Federal Rules of Civil Procedure 8(a) and 12(b)(6) is plausibility.” In re AOL Time Warner, Inc.

Sec. Litig., 503 F. Supp. 2d 666, 670 (S.D.N.Y. 2007) (citing Twombly, 550 U.S. at 560-61). Under

this plausibility standard, to survive a motion to dismiss, a plaintiff must “nudge [his] claims across

the line from conceivable to plausible.” Twombly, 550 U.S. at 570. This standard applies no less

in the employment discrimination context. See Mohawk v. William Floyd Sch. Dist., 2014 WL

838162, *2 (E.D.N.Y. Mar. 3, 2014) (stating that an employment discrimination claim must be

facially plausible and must give fair notice to the defendants of the basis for the claim); see also

Hedges v. Town of Madison, 456 F. App’x 22, 23 (2d Cir. 2013) (summary order) (expressly

directing that “at a minimum, employment discrimination claims must meet the standard of

pleading set forth in Twombly and Iqbal”). Case 6:16-cv-06362-FPG Document 4-1 Filed 07/27/16

Page 7 of 12 4813-9357-1636.1 -4- Rule 8(a)(2) “demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Falso v. Churchville Chili Cent. Sch., 328 F. App’x 55, 55

(2d Cir. 2009). Instead, a plaintiff must present “sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face . . . .” Id. (internal quotation marks and citation omitted).

A claim has “facial plausibility when the plaintiff pleads factual content that allows the court to



                                                     2
          Case 1:18-cv-06811-VEC Document 12 Filed 10/05/18 Page 3 of 9



draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678; see also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (“Determining whether a

complaint states a plausible claim for relief will . . . be a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.”) (internal quotation marks

and citation omitted).

       For the reasons set forth below, Plaintiff’s allegations do not state a claim of any type of

discrimination or a violation of FMLA against Defendant, and the Complaint therefore must be

dismissed in its entirety with prejudice.

                                             POINT I

                  PLAINTIFF FAILS TO STATE AN FMLA VIOLATION

       Plaintiff has not stated an FMLA violation as he was not ready, willing, or able to return to

work at the end of his FMLA leave in January 2017. See Augello Aff. at Exh. “C”. The FMLA's

regulations expressly state an employee unable to return to work at the end of an FMLA leave has

no job restoration rights:

       If the employee is unable to perform an essential function of the position
       because of a physical or mental condition, including the continuation of a
       serious health condition or an injury or illness covered by workers'
       compensation, the employee has no right to restoration to another position
       under the FMLA.

29 C.F.R. § 825.216(c).

       Relevant decisions from federal and state courts across the country uniformly hold that an

employee has no right to reinstatement, and hence, no FMLA claim, when he is unable to return

to work at the cessation of his FMLA leave. See generally Edgar v. JAC Prods., Inc., 443 F.3d

501, 506-07 (6th Cir. 2006) (quoting predecessor to 29 C.F.R. § 825.216(c) and observing, “[t]his

court has consequently held that an employer does not violate the FMLA when it fires an employee

who is indisputably unable to return to work at the conclusion of the 12-week period of statutory
                                                 3
          Case 1:18-cv-06811-VEC Document 12 Filed 10/05/18 Page 4 of 9



leave.”); Donnellan v. New York City Trans. Auth., 1999 U.S. Dist. LEXIS 11103, at *17

(S.D.N.Y. 1999) (granting 12(b)(6) motion on FMLA claim based on employee's inability to return

to work at the conclusion of FMLA leave); Thurston v. Cherry Hill Triplex, 2008 U.S. Dist. LEXIS

60936 (D.N.J. 2008) (holding that employee could not assert FMLA claim where she was unable

to return to work at the end of her FMLA leave); Dogmantis v. Capital Blue Cross, 413 F. Supp.

2d 452, 462 (E.D. Pa. 2005) (“[E]mployees who exhaust the twelve weeks of leave provided under

the FMLA stand to lose their entitlement to job restoration even if their employers provide

additional, non-FMLA leave.”); Krauss v. Catholic Health Initiatives Mountain Region, 66 P.3d

195, 202 (Colo. Ct. App. 2003) (“Once FMLA leave has been exhausted, the FMLA does not

compel an employer to continue holding an employer's job open.”); Oatman v. Fuji Photo Film

USA, Inc., 2002 U.S. Dist. LEXIS 2644 (N.D. Tex. 2002) (dismissing FMLA interference claim

and noting that employee did not “deny that at the end of his leave he was unable to perform the

essential functions of his job.”)

       Plaintiff had no job restoration rights because he cannot allege he was able to return to

work at the end of his FMLA leave in January 2017. See Augello Aff. at Exh. “C”. The FMLA

allows an employee to take a maximum of 12 weeks of unpaid leave. See 29 U.S.C. §

2612(a)(1)(D). Plaintiff alleges that he took FMLA leave in an unspecified time in 2016. Dkt. No.

4 at ¶12. Plaintiff was intentionally vague in his Complaint because he is aware that he exhausted

his 12 weeks of FMLA leave in January 2017 and is now somehow attempting to convince this

Court that he was able to return to work and able to perform the essential functions of his job

months after his FMLA leave was exhausted. This is simply false. Plaintiff admits in his

Complaint he was able to return to work in April 2017 rather than in January 2017 when his FMLA

leave was exhausted. Because Plaintiff could not return to work at the expiration of his FMLA



                                                4
           Case 1:18-cv-06811-VEC Document 12 Filed 10/05/18 Page 5 of 9



leave, he had no job restoration rights, and his FMLA claim fails as a matter of law. See e.g., 29

C.F.R. § 825.216(c); Edgar, 443 F.3d at 506-07; Dogmantis, 413 F. Supp. 2d at 462; and

Donnellan, 1999 U.S. Dist. LEXIS at *17. As such, Plaintiff’s claims must be dismissed.

                                           POINT II

 PLAINTIFF HAS NOT ALLEGED AN ADA OR NYS HUMAN RIGHTS LAW CLAIM


       A. Plaintiff has failed to allege facts sufficient to show that he is otherwise qualified to
          perform the essential functions of his former position.

       At the outset, it should be noted that claims of disability discrimination under the New

York State Human Rights Law, are governed by the same legal standards as ADA claims. Graves

v. Finch Pruyn & Co., 457 F.3d 181, 184 n.3 (2d Cir. 2006). To establish a case of disability

discrimination under the ADA, a plaintiff must show: “(1) he is “disabled” within the meaning of

the ADA; (2) he is otherwise qualified to perform the essential functions of his job; and (3) he

suffered adverse employment action because of his disability.” Needle v. Alling & Cory, Inc., 88

F. Supp. 2d 100, 104 (W.D.N.Y. 2000). “Essential functions are defined under EEOC regulations

to mean the fundamental duties to be performed in the position in question, but not functions that

are merely marginal.” Hernandez v. Int'l Shoppes, LLC, 100 F. Supp. 3d 232, 260–61 (E.D.N.Y.

2015) (quoting Shannon v. New York City Transit Auth., 332 F.3d 95, 100 (2d Cir. 2003). Plaintiff

has failed to allege facts that show that he was qualified to perform the essential functions as a

steward.

       Most importantly, a plaintiff must still show that he is otherwise qualified to perform the

essential functions of his job, and that he suffered an adverse employment action because of the

disability. Needle v. Alling & Cory, Inc., 88 F.Supp.2d 100 (2d Cir. 2000). The critical aspect is

that the plaintiff must proof that he is “otherwise qualified” for a particular job. Borkowski v.

Valley Cent. School Dist., 63 F.3d 131, 137 (2d Cir. 1995). To be deemed “otherwise qualified”,

                                                5
         Case 1:18-cv-06811-VEC Document 12 Filed 10/05/18 Page 6 of 9



the plaintiff must be “able to perform the essential functions of the job, either with or without a

reasonable accommodation.” Id. at 135 (internal citations omitted). “A reasonable accommodation

can never involve the elimination of an essential function of a job.” Turner v. Eastconn Regional

Education Service Center, 588 Fed.Appx. 41 (2d Cir. 2014). The EEOC defines “essential

functions” as “the fundamental job duties” of the employment position in question, but not

functions that are merely “marginal”. 29 C.F.R. § 1630.2(n)(1) (1999). Additionally, considerable

deference is given to an employer’s judgment regarding what functions are essential for service in

a particular position. Frumusa, 688 F.Supp.2d at 176. Evidence of whether a particular job duty

constitutes an essential function includes, in addition to the employer’s judgment, a “written

description” of the job. 29 C.F.R. § 1630.2(n)(3).

       A plaintiff bringing a failure-to-accommodate claim must plead that his employer

affirmatively failed to provide him with a reasonable accommodation for his disability. See

McBride v. BIC Consumer Products Mtg. Co., Inc., 583 F.3d 92, 97 (2d Cir. 2009). In practice,

this means that any accommodation that the plaintiff claims is reasonable must have been actually

sought and unlawfully denied. See Clarke v. White Plains Hosp., 650 Fed.Appx. 73,75 (2d Cir.

2016). “Reassignment of a disabled employee to a vacant light-duty position is well established as

a reasonable accommodation under the ADA.” King v. Town of Wallkill, 302 F. Supp. 2d 279, 291

(S.D.N.Y. 2004). “An employer is not, however, obligated to create a new light-duty position for

a disabled employee or make permanent previously temporary light-duty positions.” Id. The

plaintiff “bears the burden of showing that a reasonable accommodation exist[ed].” Kendricks v.

Westhab. Inc., 163 F. Supp. 2d 263, 269 (S.D.N.Y. 2001); see Clarke, 650 Fed.Appx. at 75.

       Plaintiff’s pleading states that he could return to work but fails to mention the restrictions

as stated by his physician. See Augello Aff. at __. Furthermore, Plaintiff does not state whether



                                                 6
          Case 1:18-cv-06811-VEC Document 12 Filed 10/05/18 Page 7 of 9



he could complete his job (as he never states what that job was) or perform the duties of that job

under those restrictions as described by his physician. See, Complaint, generally. Further, Plaintiff

never states whether he asked for an accommodation or what that accommodation was, if any.

These elements are required in order to survive a motion to dismiss.

       In his complaint, Plaintiff states that he was employed by the Hotel in many different titles

throughout his tenure. D.E. 4, ¶ 10. Plaintiff fails to allege what his position was at the time he

left, what the functions of his job were and if he could perform such functions. Therefore, Plaintiff

has failed to plead an essential element for stating a claim of disability discrimination under the

ADA and NYSHRL. As such, his claims must be dismissed.

                                            POINT III

       PLAINTIFF FAILED TO ALLEGE ANY FACTS CONCERNING HIS AGE
                         DISCRIMINATION CLAIM

       Plaintiff has not alleged any facts concerning his age discrimination claim except to state

the year he was born and a single statement that his termination was a “pretext for age/disability

discrimination”. To be clear, “[t]o survive a motion to dismiss” Plaintiff “must plausibly plead

that the circumstances surrounding an adverse employment action give rise to an inference of age

discrimination.” Kirkweg v. N.Y.C. Dep't of Educ., No. 12–CV–2635, 2013 WL 1651710, at *4

(S.D.N.Y. Apr. 4, 2013) (alteration and internal quotation marks omitted); see also Deylii v.

Novartis Pharm. Corp., No. 13–CV–6669, 2014 WL 2757470, at *7 (S.D.N.Y. June 16, 2014)

(“[A]n ADEA complaint must contain sufficient facts to make plausible the conclusion that but

for his age, Plaintiff would still be employed.” (alterations and internal quotation marks

omitted)); Lawtone–Bowles v. City of N.Y., Dep't of Sanitation, 22 F.Supp.3d 341, 350

(S.D.N.Y.2014) (“To plead a claim of age discrimination under the ADEA, the plaintiff must




                                                 7
          Case 1:18-cv-06811-VEC Document 12 Filed 10/05/18 Page 8 of 9



allege sufficient facts to support a plausible inference that she suffered an adverse employment

action because of her age.”).

       Plaintiff’s Complaint offers only barebones and conclusory allegations. As such, Plaintiff’s

claims must be dismissed.

                                             POINT V

                 PLAINTIFF HAS FAILED TO ALLEGE THAT AGE
               WAS THE “BUT FOR” REASON FOR HIS TERMINATION

       Similar to the disability discrimination claim discussed above, age discrimination claims

under the NYSHRL are analyzed identically to claims under the ADEA. Ndremizara v. Swiss Re

Am. Holding Corp., 93 F. Supp. 3d 301, 310 n.6 (S.D.N.Y. 2015). To survive a motion to dismiss,

“a plaintiff asserting an employment discrimination complaint under the ADEA must plausibly

allege that adverse action was taken against h[im] by h[is] employer, and that h[is] age was the

“but-for” cause of the adverse action.” Marcus v. Leviton Mfg. Co., Inc., 661 F. App'x 29, 31–32

(2d Cir. 2016); see also Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 87 (2d Cir. 2015).

“A plaintiff must supply sufficient factual material, and not just legal conclusions, to push the

misconduct alleged in the pleading beyond the realm of the “conceivable” to the “plausible.”” Id.

Further, a single solitary statement regarding retirement is insufficient to state a claim under the

ADEA. Douglas v. Banta Homes Corp., 2012 WL 4378109 (S.D.N.Y. 2012).

       Here, Plaintiff merely states that he was born in 1947 (D.E. 4 ⁋ 8) and that a statement that

he was unable to return to work because he was unable to perform thee essential functions of his

job was a “pretext for age/disability discrimination” (D.E. 4, ⁋ 16). Other than those two references

to age, Plaintiff fails to allege any facts concerning his age discrimination claim. Plaintiff

essentially claims in a throwaway allegation that he was discriminated against due to his age.

Alleging that age was a factor in Plaintiff’s termination, not the driving factor in the decision to

                                                 8
          Case 1:18-cv-06811-VEC Document 12 Filed 10/05/18 Page 9 of 9



terminate Plaintiff, falls well short of alleging facts to show that age was the “but-for” cause of his

termination. Therefore, Plaintiff has failed to allege sufficient facts to state a claim of age

discrimination under Title VII or NYSHRL. As such, Plaintiff’s age discrimination claims must

be dismissed.

                                          CONCLUSION


       For all the foregoing reasons, the Defendants respectfully request that Plaintiff's

Complaint be dismissed with prejudice.

Dated: Garden City, New York
       October 5, 2018

                                               LAW OFFICES OF CYNTHIA A. AUGELLO, P.C.


                                               By:_____________________________
                                                     Cynthia A. Augello (CA3839)
                                                     Attorneys for Defendants
                                                     216 Cartleton Avenue
                                                     East Islip, New York 11730
                                                     (631) 693-6399




                                                  9
